Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 12,1999 (People v Wynter, 265 AD2d 435 [1999], affd 95 NY2d 504 [2000]), affirming a judgment of the County Court, Nassau County, rendered August 23, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *800effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Florio, Ritter and Krausman, JJ., concur.